—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Graci, J.), entered May 8, 1992, as granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The trial court properly granted the defendant’s motion for summary judgment dismissing the complaint. The defendant satisfied its initial burden of establishing that it lacked actual or constructive notice of the debris on the floor and the plaintiffs failed to submit evidence sufficient to raise a triable issue of fact concerning actual or constructive notice (see, Fasolino v Charming Stores, 77 NY2d 847; Browne v Big V Supermarkets, 188 AD2d 798; Wells v Golub Corp., 182 AD2d 927; Anderson v Klein’s Foods, 139 AD2d 904, affd 73 NY2d 835). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.